Citation Nr: 0120430	
Decision Date: 08/09/01    Archive Date: 08/14/01

DOCKET NO.  00-09 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Virginia W. Brown, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from May 1968 to May 1969, 
including service in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO). 

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 ("VCAA") was made law, and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  In part, 
the VCAA specifically provides that VA is required to make 
reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain.  The VCAA further provides that 
the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
VCAA, Pub. L. No. 106-475, §  3(a), 114 Stat. 2096, __ (2000) 
(to be codified at 38 U.S.C.A. § 5103A). 

Having considered the provisions of the VCAA in light of the 
evidence of record, including the testimony of the appellant 
and his wife at a May 2001 Travel Board hearing, the Board 
finds that this matter must be remanded for further 
development of the record.  


REMAND

Service connection for PTSD requires  medical evidence 
diagnosing the condition in accord with 38 C.F.R. § 4.125(a) 
(2000); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. If the evidence established that the veteran 
engaged in combat with the enemy and the claimed stressor was 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor was consistent with the circumstances, 
conditions, or hardships of the his service, the veteran's 
lay testimony alone could establish the occurrence of the 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f).   

The record reflects that in February 1999, roughly 
contemporaneously with the submission of the claim, the 
appellant was hospitalized at a VA facility and treated for 
various psychiatric symptoms.  Upon his discharge from the 
hospital on March 4, 1999, diagnoses were rendered of a 
depressive and anxiety disorder not otherwise specified, 
cannabis abuse, and rule out PTSD.  

The appellant underwent a VA psychiatric examination in April 
1999.  The diagnoses rendered the previous month were 
reiterated, and the examiner specifically found that the 
appellant did not meet the diagnostic criteria for PTSD.
The appellant was under relatively continuous treatment 
thereafter for various psychiatric symptoms, including some 
which were related to PTSD.    

Thus, although the appellant has been treated for PTSD, a 
comprehensive examination, conducted by a physician with full 
access to the appellant's history, has not been conducted in 
order to ascertain an accurate diagnosis.  In these 
circumstances, the Board is of the opinion that a medical 
examination, as mandated by law under the VCAA, is required 
to fully adjudicate this claim.  See Hilkert v. West, 11 Vet. 
App. 284 (1998); Floyd v. Brown, 9 Vet. App. 88 (1996), [Pre-
VCAA cases holding that the statutory duty to assist requires 
a thorough and contemporaneous medical examination"].    

Accordingly, this matter is REMANDED for the following:

1. The RO should contact the appellant and 
his representative and ascertain if the 
appellant has received any VA, non-VA, or 
other medical treatment for the disorder 
at issue which they believe may be 
obtained, but is not currently of record.  
The appellant should be provided with the 
necessary authorizations for the release 
of such records.  If any such 
authorization is returned, the RO should 
request the identified records and 
associate them with the claims folder.  

2. The appellant should then be scheduled 
for examination, by a board of two 
psychiatric examiners who are experienced 
in the evaluation of PTSD, to determine 
whether he had PTSD.  The appellant's VA 
claims folder, to include any medical 
records obtained as a result of this 
remand and a copy of this remand, must be 
reviewed by the examiners in conjunction 
with their examination(s). If deemed to 
be necessary further diagnostic testing 
should be undertaken. The report of the 
examination(s) should be associated with 
the appellant's claims folder.

3. Thereafter, the RO should review and 
readjudicate the claim and issue the 
appellant a Supplemental Statement of the 
Case. The appellant and his 
representative should be afforded the 
appropriate time for a response.  
Thereafter, the case should be returned 
to the Board, if in order.

No action is required of the appellant until further notice 
is obtained.  However, the Board takes this opportunity to 
advise the appellant that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims.  38 C.F.R. 
§ 3.655(b).  The appellant's cooperation in the RO's efforts 
is both critical and appreciated.  However, the appellant is 
further advised that his failure to report for any scheduled 
examinations without good cause may result in the claim being 
considered on the evidence of record.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	ROBERT D. PHILIPP 
Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



